Exhibit 10.1

PARTNERSHIP RESOLUTION

TULLY’S COFFEE ASIA PACIFIC PARTNERS, LP

March 27, 2009

Pursuant to the Limited Partnership Agreement dated December 21, 2007 between
Tully’s Coffee Asia Pacific, Inc. (“General Partner”) and Asia Food Culture
Management Pte. Ltd. (“Limited Partner”) (the “Partnership Agreement”), the
General Partner and Limited Partner execute this resolution to memorialize
certain matters related to the Partnership. Capitalized terms used in this
resolution not expressly defined shall have those meanings ascribed to them in
the Partnership Agreement.

WHEREAS, the General Partner desires to consummate that certain Asset Purchase
Agreement dated as of September 15, 2008 between the General Partner, Tully’s
Bellaccino, LLC and Green Mountain Coffee Roasters, Inc. (“GMCR”), pursuant to
which the General Partner has proposed, and subject to the terms set forth
herein, the Limited Partner has agreed, (i) to make GMCR a third party
beneficiary under the Tully’s Coffee Exclusive License Agreement dated
October 12, 2007 between General Partner and the Partnership (the “License”),
(ii) to terminate the security interest granted to the Partnership under the
License, and (iii) to make certain amendments and modifications to the License
to remove any provisions purporting to restrict the General Partner’s right to
sell the Asia Rights pursuant to the GMCR transction.

WHEREAS, the Limited Partner consents to these amendments on such terms and
conditions set forth in this resolution;

BE IT THEREFORE RESOLVED, that-

 

(i) General Partner shall purchase or cause a third party to purchase one-half
(1/2) of the Limited Partner’s partnership interest equal to twenty-five percent
(25%) of the total partnership interests outstanding, at a purchase price of
US$4,000,000, within twelve (12) months of the closing of the GMCR transaction
(the “Purchase Transaction”);

 

(ii) Limited Partner shall have the right to decline to sell its interest within
three (3) business days of being presented with a notice by General Partner of
its intent to complete a Purchase Transaction;

 

(iii) that upon the closing of a Purchase Transaction that Section 8.4.2 of the
Partnership Agreement shall be amended to include only those items contained in
RCW 25.10.190(2)(f)(i) – (viii); and

 

(iv) the Limited Partner shall have a preferential right to receive from the
Partnership, prior to any future distribution to General Partner, cash
distributions equal to US$500,000 out of partnership profits available for
distribution, such preferred cash distributions shall not be applied to reduce
the principal and accrued interest on that certain promissory note issued to
Limited Partner on December 30, 2008 (as subsequently amended by Amendment No. 1
dated March 6, 2009 and Amendment No. 2 dated March 17, 2009, the “LP Note”).
After receipt by AFCM of the full preference amount, all subsequent cash
distributions of partnership profits to AFCM shall be applied toward to LP Note
according to its terms.

BE IT FURTHER RESOLVED, that the Partners shall execute such documents and
instruments to carry out these resolutions and the required consents requested
by General Partner pursuant to the GMRC transaction.

 

General Partner:     Limited Partner: Tully’s Coffee Asia Pacific, Inc.     Asia
Food Culture Management Pte. Ltd.             Signature    

Signature

            Print Name     Print Name